Citation Nr: 0720435	
Decision Date: 07/10/07    Archive Date: 07/18/07

DOCKET NO.  04-09 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD).  

2.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected eczema of the hands with an 
endogenous component and possibly contact component as well 
as hyperkeratotic features.  




REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from April 1971 to March 
1975.  

By a rating action in October 1999, the RO denied the 
veteran's claims of service connection for PTSD and skin 
disability, finding that the claims were not well-grounded.  

The veteran was notified of those decisions, as well as his 
appellate rights; however, a notice of disagreement was not 
received with which to initiate an appeal.  Therefore, those 
decisions became final under the law and regulations then in 
effect.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 20.1103 (1999).  

Approximately one year later, the Veterans Claims Assistance 
Act of 2000 was enacted.  Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, 2099-2100 
(2000) (now codified at 38 U.S.C.A. § 5100 et seq. (West 2002 
& Supp. 2006)).

Unlike the law in effect in October 1999, VCAA deleted the 
concept of a well-grounded claim.  

Furthermore, VCAA provided that if a claim that had been 
denied as not well grounded became final between July 14, 
1999, and November 9, 2000, it could be readjudicated as if 
the denial or dismissal had not been made.  Such 
readjudication was predicated on a timely request from the 
claimant or on the VA Secretary's own motion.  See Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1343-44 (Fed Cir. 2003).  

If made by the claimant, such a request had to be filed not 
later than two years after the date of the enactment of the 
VCAA, i.e., not later than November 9, 2002.  

In this case, the veteran filed his request for 
readjudication of his claims in March 2001. 

Therefore, in January 2002, the RO readjudicated the claims.  
Although it continued the denial of service connection for 
PTSD, it granted service connection for eczema and assigned a 
10 percent disability rating, effective on July 30, 1999.  

The issue of service connection for PTSD is addressed in the 
REMAND portion of this document and is being remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  



FINDING OF FACT

Since the grant of service connection, the service-connected 
skin disability is shown to have involved the veteran's hands 
and to have been productive of a level of impairment that 
more nearly approximates that of constant exudation or 
itching.  



CONCLUSION OF LAW

The criteria for the assignment of an initial rating of 30 
percent, but not higher for the service-connected eczema of 
the hands with an endogenous component and possibly contact 
component as well as hyperkeratotic features have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.118 including 
Diagnostic Code 7806 (in effect prior to August 30, 2002).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claim 
for an increased initial rating for eczema.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  

Although he has not been sent a comprehensive letter 
informing him of VA's duty to assist him in the development 
of his claim, the veteran has been notified of the criteria 
for an increased rating for eczema.  

When the RO granted service connection for eczema in January 
2002, evidence on file consisted of the veteran's service 
medical records, a statement from the veteran's spouse, 
photographs of the veteran's hands, and VA medical records 
reflecting the veteran's treatment from October 1998 to 
October 2001, and the report of a VA dermatologic 
examination, performed in August 2001.  

After it granted service connection for eczema, the RO 
furnished the veteran a copy of that rating action, which 
informed him of the effective date, as well as the criteria 
used to determine the disability rating.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  He was further 
notified that his award of disability compensation was 
subject to future adjustment upon receipt of evidence showing 
any change in the degree of disability.  A copy of such 
information was also sent to the veteran's  representative.  

Following such notice, the veteran was given time to develop 
the record.  During that time, he and his representative 
submitted substantial argument in support of the veteran's 
appeal.  VA also received additional medical records, 
reflecting his treatment by VA from January 2000 to May 2004.  

The veteran also underwent an additional VA dermatologic 
examination in April 2003.  Further, he declined to exercise 
his right to have hearing.  

The Statement of the Case (SOC) and the Supplemental 
Statement of the Case (SSOC's) also notified the veteran and 
his representative of the evidence which had been obtained in 
support of the veteran's appeal.  

Following compilation of relevant evidence and argument, the 
RO readjudicated the veteran's appeal.  Thus, the veteran had 
ample opportunity to participate in the development of his 
appeal, and he does not now contend otherwise.  

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of evidence 
necessary to support his claim.  It appears that all relevant 
evidence identified by the veteran has been obtained and 
associated with the claims folder.  In this regard, he has 
not identified any further outstanding evidence (that has not 
been sought by VA), which could be used to support his claim.  

Given the efforts by the RO to develop the record, there is 
no reasonable possibility that further development would lead 
to any additional relevant evidence.  

As such, there is no prejudice to the veteran due to a 
failure to assist him with that claim.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006) (discussing prejudicial 
error).  That is, there has been no failure on the part of VA 
which would affect the essential fairness of the decision.  

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the development 
of his claim for an increased rating for eczema.  See, e.g., 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  



II.  Facts and Analysis

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the Diagnostic Code's of VA's Schedule for 
Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 
(2006).  

Eczema is rated in accordance with 38 C.F.R. § 4.118, 
Diagnostic Code 7806.  

At the outset of the veteran's claim, the older version of 
the criteria provided that a 10 percent rating was warranted 
if there was exfoliation, exudation, or itching, involving an 
exposed surface or extensive area.  38 C.F.R. § 4.118, 
Diagnostic Code 7806.  

A 30 percent rating was warranted if there was constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  Id.  

A 50 percent rating was warranted if there was ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations.  A 50 percent rating was also warranted if 
the eczema was exceptionally repugnant.  Id.  

During the pendency of the appeal, the rating criteria were 
revised with respect to skin disorders.  67 Fed. Reg. 49,590-
49,599 (July 31, 2002).  Those changes became effective on 
August 30, 2002, and the Board notified the veteran and 
provided him with those changes in December 2003.  

Under the revised regulation, a 10 percent rating is 
warranted when at least 5 percent, but less than 20 percent, 
of the entire body, or at least 5 percent, but less than 20 
percent, of exposed areas affected, or; intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of less than six weeks 
during the previous 12-month period.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2006).  

A 30 percent rating is warranted when 20 to 40 percent of the 
entire body or 20 to 40 percent of the exposed areas 
affected, or; systemic therapy, such as corticosteroids or 
other immunosuppressive drugs is required for a total 
duration of six weeks or more, but not constantly, during the 
previous 12-month period.  Id.  

A 60 percent rating is warranted when more than 40 percent of 
the entire body or more than 40 percent of the exposed areas 
affected, or; when constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs were 
required during the past 12-month period.  Id.  

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
VAOGCPREC 7-2003.  

The Board, therefore, must rate the service-connected eczema 
under both sets of the criteria, keeping in mind that the 
revised criteria may not be applied to any time period before 
the effective date of the change.  See 38 U.S.A. § 5110(g) 
(West 2002); VAOPGCPREC 3-2000; Green v. Brown, 10 Vet. App. 
111, 117 (1997).  

The RO's January 2002 decision on appeal granted service 
connection for eczema and assigned a 10 percent disability 
rating, effective July on 30, 1999.  That was an initial 
rating award and was assigned in accordance with the older 
version of the rating criteria.  

When an initial rating award is at issue, a practice known as 
"staged" ratings may apply.  That is, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).  Therefore, in accordance with 38 
C.F.R. §§ 4.1 and 4.2 and Schafrath v. Derwinski, 1 Vet. App. 
589 (1991), the Board has reviewed all evidence of record 
pertaining to the history of the service-connected eczema.  

A careful review of the record shows that the service-
connected skin condition mainly involves the hands and is 
manifested by itchy, dry, peeling skin; scaly plaques; and 
some underlying erythema.  Despite ongoing treatment, the 
condition has been unresponsive to topical medication, 
including the use of steroids.  

However, there is no evidence that the skin disability is 
productive of ulceration or extensive exfoliation or crusting 
or affects more than 40 percent of the entire body or exposed 
areas.  Although it is treated with topical steroids, it does 
not require constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs.  

As such, the Board finds that the service-connected skin 
disability picture more closely resembles the criteria for 
the assignment of a rating of 30 percent under the old 
criteria.  A higher rating as noted is not warranted under 
either version of the rating criteria.  

In arriving at this decision, the Board notes that, since 
July 1999, the manifestations of the service-connected eczema 
of the hands with an endogenous component and possibly 
contact component as well as hyperkeratotic features have 
been generally consistent.  Consequently, there is no basis 
for the assignment of staged ratings set forth in Fenderson.  



ORDER

An initial rating in excess of 30 percent for the service-
connected eczema of the hands with an endogenous component 
and possibly contact component as well as hyperkeratotic 
features is granted, subject to the regulations governing the 
award of VA monetary benefits.  





REMAND

The veteran also seeks service connection for PTSD based on 
his active service during the Vietnam era.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), i.e., a diagnosis which conforms to the criteria 
set forth in the Diagnostic and Statistical Manual of the 
American Psychiatric Association, 4th edition (DSM-IV); a 
link, established by medical evidence, between the current 
symptoms and an inservice stressor; and credible supporting 
evidence that the claimed inservice stressor actually 
occurred.  38 C.F.R. § 3.304(f); See Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

The veteran asserts that his PTSD is the result of his 
experiences during a minesweeping operation in the waters off 
the coast of Vietnam in June and July 1973.  He reports being 
stationed aboard the USS Inchon.  

Specifically, the veteran asserts that, during the operation, 
the USS Inchon, and a helicopter in which he was riding, each 
received enemy fire.  He also reports having seen a sailor 
crushed to death in the tailgate of an aircraft during 
service.  

Although the veteran has a diagnosis of PTSD, none of the 
claimed stressors has yet been confirmed.  

In attempting to confirm the alleged stressors, the RO 
requested information from Headquarters, United States Marine 
Corps.  The Personnel Support Branch noted that it had no 
means to verify the accidental death of a Navy man, but that 
such information should be contained in the ship's deck logs 
located at the U. S. Naval Historical Association.  

In February 2004, the U. S. Naval Historical Association 
stated that the logs from the USS Inchon had been transferred 
to the National Archives and Records Administration, Modern 
Records Branch in College Park, Maryland.  The U. S. Naval 
Historical Association noted that any questions concerning 
the existence and availability of such records should be 
directed to that agency.  

To date, there is no evidence that the deck logs from the USS 
Inchon have been requested from the National Archives and 
Records Administration.  

The Board also notes that the veteran has not been notified 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is awarded 
for PTSD.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

Accordingly, this remaining matter is REMANDED for the 
following action:

1.  The RO must notify the veteran that a 
disability rating and an effective date 
for the award of benefits will be 
assigned if service connection is awarded 
for PTSD.  Dingess/Hartman.  

2.  The RO take appropriate steps in 
order to contact the National Archives 
and Records Administration, Modern 
Records Branch in College Park, Maryland, 
and request the deck logs from the USS 
Inchon for the months of June and July 
1973.  

The RO must also contact the veteran and 
request that he submitted any such 
information in his possession.  

A failure to respond or a negative 
response to any request must be noted in 
writing and associated with the claims 
folder.  

3.  Then, after undertaking any other 
indicated development, such as the 
scheduling the veteran for a VA 
examinations, the RO should readjudicate 
the matter of service-connection for PTSD 
in light of all the evidence of record.  

If any benefit sought on appeal is not 
granted, he and his representative must 
be furnished a Supplemental Statement of 
the Case and afforded an opportunity to 
respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  

The veteran need take no action unless he is notified to do 
so.  It must be emphasized, however, that the veteran has the 
right to submit any additional evidence and/or argument on 
the matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369, 372-73 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


